Citation Nr: 0010952	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  92-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  

This appeal arises from a January 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

In February 1993 the Board of Veterans' Appeals remanded the 
veteran's claim for an increased rating to the RO for 
additional development.  

The veteran's claim was returned to the Board in 1995.  The 
Board considered the additional issues then on appeal of 
service connection for a back and leg disabilities and denied 
the veteran's claims.  The issues of an increased rating for 
a duodenal ulcer and a total rating were again remanded to 
the RO.  

When the veteran's claims were again returned, the Board 
remanded the issues to the RO in February 1998.  


FINDINGS OF FACT

1.  The veteran's duodenal ulcer has not been confirmed as 
active since 1989.  

2.  The veteran's service connected duodenal ulcer, his only 
service-connected disability, does not preclude him from 
securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a duodenal ulcer have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 7305 (1999).  

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 41., 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  During the initial post service year the 
veteran was hospitalized in December 1954.  He was diagnosed 
with a duodenal ulcer.  

A January 1955 rating decision granted service connection for 
a chronic duodenal ulcer and assigned a 10 percent disability 
rating.  

VA hospitalization records from March 1965 include a history 
of the veteran's symptoms from 1952 to 1965.  The veteran was 
admitted on that occasion for a recent bout of 
gastrointestinal bleeding.  He had a history of melena in 
1952.  In 1954 there was a bout of melena (passage of dark-
colored, tarry stools, due to the presence of blood altered 
by the intestinal juices) that lasted two to three weeks.  
Since then the veteran had had black bowel movements every 
year, lasting one to two days.  During the summer of 1964 the 
veteran thought he had black bowel movements on at least a 
half dozen occasions.  Three weeks prior to his admission he 
had nausea, and vomiting of blood of unknown quantities.  
Melena occurred three weeks prior to admission over one to 
two days and two weeks prior to admission for 2-3 days.  
During the previous month there were episodes of severe upper 
abdominal distress which were steady, at times prickling, 
usually worse a half hour after meals.  They were not 
particularly relieved with antacids or milk.  He drank milk 
three to four times a day.  The pain was eased a little by 
flexing the thighs and legs.  It was worse when straightening 
up or turning.  During 1964 he may have had freedom from this 
distress for as long as a week.  He had more or less had this 
same pain since 1952.  There was a history of intermittent 
nausea and vomiting of usually digested foods since 1952.  It 
usually occurred when the upper abdominal distress was worse.  
There was nocturnal distress present intermittently since 
1952.  The veteran had worked until January of 1965.  

In March 1965 a vagotomy and pyloroplasty were performed at 
VA.  

Based on those symptoms the RO granted a 40 percent rating 
for a duodenal ulcer in a May 1965 rating action.  The 
veteran's service-connected duodenal ulcer disease has 
continuously been rated as 40 percent disabling from that 
date, except for periods of hospitalization for which 100 
ratings have been assigned.  

A VA upper gastrointestinal series in June 1966 revealed 
findings suggestive of a moderately extensive chronic pyloro-
duodenal ulcerative stomach.  

In November 1967 the veteran requested a higher evaluation 
for duodenal ulcer disease.  He stated that he was a 
carpenter.  He stated that he was unable to work steadily, 
because he was unable to keep pace with the average 
carpenter.  He had found it necessary to turn down many jobs.  
He had tried to work by himself.  His ability to lift was 
limited.  He tired easily.  He did not believe that he worked 
more than half a month out of a whole month.  

A May 1970 gastrointestinal tract study was negative.  A VA 
examination revealed a nontender, nonadherent six inch scar 
in the epigastric region.  The diagnosis was status post 
duodenal ulcer by pyloroplasty and partial vagotomy, well 
functioning.  

In May 1970 the veteran was admitted to a VA hospital.  The 
diagnosis was alcoholic gastritis, treated and improved.  

The veteran was hospitalized in May and June 1972 for 
treatment of chronic alcohol addiction.  

During a period of hospitalization from December to April 
1981 an evaluation included impressions of pain in the left 
hip, left lower back and left lower quadrant of the abdomen 
of long standing, chronic alcoholism and status post vagotomy 
and pyloroplasty in 1965.  

July 1989 VA records included the veteran complaints of 
difficulty swallowing, nausea and vomiting.  A gastroscopy 
was performed.  It revealed no ulcer in the duodenum or 
stomach.  

August 1990 records revealed that the veteran had a 
Dupuyten's contracture of the left hand.  

In October 1990 VA records reveal that the veteran's height 
was 67.5 inches and his  weight was 149 pounds (67.5 
kilograms).  A VA examination report from October 1990 
included the following impression:  This man has significant 
symptoms of dyspepsia, but two endoscopies done a year apart 
have determined no evidence of a duodenal ulcer.  

December 1990 VA records noted the veteran had been vomiting 
for two to three weeks.  There was anorexia and weight loss, 
but no hematemesis.  

A January 1991 rating action noted that the veteran's 40 
percent evaluation for duodenal ulcer was a "protected" 
rating.  

VA records of hospitalization from May and June 1991 reflect 
that a problem list included the following:  (1) History of 
peptic ulcer disease, status post hemigastrectomy, motor 
dysfunction, esophagus; (2) Hiatus hernia; (3) History of 
alcohol abuse; (4) Tobacco abuse; (5) Peripheral neuropathy; 
(6) Heme-positive stool; and (7) Status post Dupuytren's 
contractures released.  The veteran reported that he had lost 
a great deal of weight.  He reported that the previous year 
he weighed 148 pounds and that he currently weighed 140.  The 
examiner noted that he could only document a 4 kilogram 
weight loss from March 26 until that date.  During the 
hospitalization there was no loss of weight.  His discharge 
weight was 64.3 kilograms.  He had no complaint of diarrhea.  
While hospitalized the veteran had a complete blood count, a 
gallbladder ultrasound, a CAT scan, and a colonoscopy.  The 
assessment was the veteran had a history of abdominal pain 
with a negative work up.  The discharge diagnosis was chronic 
abdominal pain of uncertain etiology.

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 1991.  He reported that he last worked in 
1978.  He stated that his stomach bothered him constantly.  
Vomiting relieved the pain.  He had diarrhea.  He had noticed 
blood in his stool, both light red and dark.  He took Mylanta 
three or four times a day.  He felt weak.  He had recently 
lost weight.  On the day of the hearing he weighed 127 or 130 
pound.  In March he had weighed 167.  

The veteran submitted his application for increased 
compensation based on unemployability due to a service 
connected disability in April 1992.  The veteran indicated on 
his application that he last worked in 1978.  He did not 
expect to receive disability benefits or workmen's 
compensation.  He had completed four years of high school.  
He did not have any further training.  

The veteran was evaluated by a private neurosurgeon in April 
1992.  The examiner noted that the veteran was an abuser of 
alcohol.  He noted a history of alcohol gastritis and 
diverticulitis.  A lumbar CT scan revealed bilateral pars 
defect at L5 and a possible soft tissue mass within the 5-1 
foramen on the right.  A lumbar MRI suggested a foraminal 
herniated disc at 5-1 on the right which was affecting the L5 
nerve root.  The neurosurgeon explained that the pars defect 
accounted for the long term complaints of back pain.  The 
herniated disc correlated with right leg pain.  His 
peripheral neuropathy was manifested by reflex loss and 
stocking sensory loss.  Pronounced posterior column loss 
accounted for his unstable gait and a funny feeling in his 
feet.

In August 1992 the veteran was referred for a consult to Dr. 
Leo Siegel, a private gastroenterologist.  The veteran was 
complaining of abdominal pain.  He had mid abdominal pain 
which was made worse by eating.  The pain often awakened him 
from sleep at night.  He got up and spent about two hours up.  
He sometimes took milk with questionable relief.  He 
described vomiting with pain which may or may not give him 
relief.  Intermittently over the years, he had seen black 
bowel movements.  These lasted one to two days and then 
gradually lightened up.  He had lost 30 pounds over the past 
several months.  Over the past several weeks he had possibly 
regained a few pounds.  A recent upper gastrointestinal done 
at Downeast Community Hospital in Calais suggested the 
possibility of a large ulcer versus a diverticulum.  The 
study was performed in August 1992.  The assessment was 
complicated peptic ulcer disease, possibly recurrent ulcer 
versus pyloric stenosis.  The veteran also had symptoms 
suggestive of gastroesophageal reflux disease.  Following 
that report later in September 1992 Dr. Siegel wrote the 
veteran's treating physician and stated that biopsies had 
shown that the veteran had acute and chronic duodenitis.  

In February 1993 records from Millbridge Medical Center 
included complaints of a recent increase in epigastric pain.  
He had a couple of episodes of black stools.  There was 
recent diarrhea, but no emesis (vomiting).  He weighed 148 
pounds.  In March 1993 he had loose bowel movements, but no 
melena.  He weighed 147 pounds.  

A VA examination of the stomach was conducted in March 1993.  
The examiner noted that the veteran was a very poor historian 
who had a heavy odor of alcohol on his breath.  The physician 
noted that he had thoroughly evaluated the veteran when he 
had been hospitalized in May and June 1991.  His symptoms 
were unchanged from before.  The veteran was very vague, 
stating that his stomach bothered him.  The veteran stated 
that he had not worked since 1965.  He was unable to work due 
to the muscles in his abdomen.  He smoked a pack of 
cigarettes a day and drank beer.  Examination revealed that 
the veteran's weight was up 10 pounds from his previous 
weight.  He was clearly gaining weight.  The assessment was 
chronic abdominal pain.  The examiner thought his peptic 
disease was stable and unchanged from what it was in 1991.  
The VA gastroenterologist stated that it appeared the veteran 
had benefited from his operation.

April 1993 VA X-rays of the lumbosacral spine revealed 
bilateral spondylolysis at L5.  Also seen were mild 
degenerative changes and old minimal compressions and 
atherosclerosis.

May 1993 records from Millbridge Medical Center reflect that 
the veteran weighed 140 pounds.  An earlier undated record 
noted a weight of 133 pounds.  

In June 1993 the RO denied the claims for an increased rating 
for duodenal ulcer disease and service connection for back 
and leg disorders.  The RO also denied a total rating based 
on individual unemployability.  

July 1993 records from the Millbridge Medical Center noted 
intermittent unchanged emesis.  The veteran weighed 144 
pounds.  In September 1993 the veteran reported emesis only 
in hot weather.  The veteran weighed 141.5 pounds.  In 
November 1993 he had occasional emesis.  The veteran weighed 
147.5 pounds.  

Records from the Millbridge Medical Center, dated in April 
1994 included a history of ongoing alcohol abuse and a 
history of alcoholic gastritis/diverticulitis.  

VA records from February 1996 reveal that the veteran weighed 
125 pounds (56.8 kilograms).  June 1996 VA records reveal the 
veteran weighed 124.8 pounds (56.6 kilograms).  

A letter from the Social Security Administration in June 
1996, reveals that the veteran was receiving retirement 
benefits and not disability benefits.  

November 1996 VA records reveal he weighed 132.2 pounds.  
December 1996 records reveal he weighed 131.6 pounds.  

A discharge summary from November and December 1996 reveals 
that the veteran had impingement tendinitis of the right 
shoulder that was status post a hemiarthroplasty.  

In April 1997 a VA examination of the stomach was performed.  
The examination focused on the veteran's difficulty 
swallowing and not peptic ulcer disease.  

A VA opinion as to the severity of the veteran's duodenal 
ulcer disease was requested.  The response was as follows:

To respond to this, the patient is very 
unlikely to develop ulcer disease, having 
undergone definitive ulcer surgery 
previously which greatly reduced his 
subsequent chances of re-developing ulcer 
disease.  He had presumably been treated 
for H pylori infection which might have 
also predisposed to some degree his 
possibility of developing peptic ulcer.  
This means his chances of developing 
ulcer disease, especially now that he is 
maintained on a proton-pump inhibitor, is 
essentially zero.  However, if he took 
NSAIDS or developed a tumor in the 
stomach, these two additional risks might 
make him prone to ulcer disease in the 
stomach caused by a different agent than 
those originally discussed.  This seems 
unlikely at this time.  

In May 1999 the RO denied service connection for 
diverticulitis, hiatal hernia and stricture of the lower 
esophageal region.  The veteran did not appeal that decision.  

Increased Rating for Duodenal Ulcer

Relevant Laws and Regulations.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim when the veteran is seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

A 40 percent rating is warranted for a moderately severe 
duodenal ulcer with less than severe symptoms, but with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days of more 
in duration at least four or more times a year.  A 60 percent 
rating requires a severe duodenal ulcer with pain which is 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss productive of definite impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).

Analysis.  The Board last remanded the veteran's claim in 
February 1998.  The remand was necessary to clarify if the 
veteran's symptoms were attributable to his service-connected 
duodenal ulcer disease or to other digestive disorders such 
as alcoholic gastritis, diverticulitis or gastroesophageal 
disease.  

The Board ordered that the veteran be reexamined.  The notice 
of the date of the examination was sent to the veteran's last 
address.  It was returned.  In the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him.  
It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address before finding abandonment 
of a previously adjudicated benefit.  See Hyson v. Brown, 
5 Vet. App. 262 (1993).  

The veteran failed to apprise the RO of his change of 
address.  For that reason attempts to develop the record were 
not completed.  

The central question in this case is whether or not the 
veteran's service-connected duodenal ulcer disease caused the 
symptoms reported by the veteran.  A review of the evidence 
reveals that a July 1989 VA gastroscopy revealed no ulcer in 
the duodenal or stomach.  In October 1990 it was noted that 
two endoscopies a year apart demonstrated no evidence of 
duodenal ulcer disease.  A VA hospitalization in May and June 
1991 revealed abdominal pain of unknown etiology.  Even 
though an August 1992 evaluation by Dr. Siegel noted a 
possibly recurrent ulcer a later report in September 1992 
noted that biopsies demonstrated acute and chronic 
duodenitis.  No ulcer was diagnosed.  In March 1993 the VA 
examiner again stated that the veteran's ulcer disease was 
stable.  In April 1997 a VA examination diagnosed a 
esophageal stricture, but not ulcer disease.  

In the absence of active duodenal ulcer disease, an increased 
evaluation is not appropriate.  The Board has noted the 
symptoms complained of by the veteran but does not find 
support in the medical record for attributing them to his 
service-connected duodenal ulcer disease.

The evidence clearly demonstrates that the veteran has 
chronic gastritis due to alcoholism, a hiatal hernia, 
diverticulitis and a stricture of the lower esophageal 
region.

The preponderance of the evidence is against the claim for an 
increased rating for duodenal ulcer disease.


Total Rating Based on Individual Unemployability

Relevant Laws and Regulations.  It is the established policy 
of VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16 (1998).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (1998).

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116, 118 (1994) ["claim for TDIU is based on an 
acknowledgment that even though a rating less than 100% under 
the rating schedule may be correct, objectively, there are 
subjective factors that may permit assigning a 100% rating to 
a particular veteran under particular facts"].  

Thus, for a veteran to prevail on a total rating claim, the 
record must reflect some factor which takes the claimant's 
case outside the norm.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, 4 Vet. App. at 363.  In determining whether an 
appellant is entitled to a total disability rating based upon 
individual unemployability neither an appellant's nonservice-
connected disabilities nor advancing age may be considered.  
Hersey v. Derwinski, 2 Vet. App. 91 (1996).  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(1998). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.


Analysis.  The veteran has only one service-connected 
disability.  His duodenal ulcer disease is rated as 40 
percent disabling.  The regulations are clear when there is 
only one service connected disability it must be rated as 60 
percent or more disabling to be assigned a total rating under 
38 C.F.R. § 4.16(a).  The veteran does not meet the 
requirements for a schedular total rating based on 
unemployability.  

An extraschedular rating may also be assigned.  In this 
instance the veteran has not alleged that his duodenal ulcer 
disease is unusual or that his symptoms are out of the 
ordinary.  The evidence demonstrates that the veteran has a 
number of non-service connected disabilities.  He has been 
diagnosed with chronic alcohol abuse, a hiatal hernia, 
diverticulitis, a esophageal stricture, shoulder tendinitis, 
a herniated disk, peripheral neuropathy and a pars defect of 
the lumbar spine.  

The veteran is currently receiving retirement benefits from 
the Social Security Administration.  For that reason the 
Board assumes that his age is currently playing a role in his 
unemployment.

The veteran has only a high school education and his 
vocational skills are limited to carpentry which requires 
considerable physical exertion.  There is no doubt that the 
veteran's non-service connected back and shoulder 
disabilities would severely limit his ability to pursue jobs 
as a carpenter.  

Even if, as in this instance, the Board has determined the 
veteran stopped working as a result of his age and 
nonservice-connected disabilities, its task is not finished.  
The Board still is required to decide, without regard to the 
nonservice-connected disabilities or his age, whether the 
appellant's service-connected disability is sufficiently 
incapacitating as to render him unemployable.  See Pratt v. 
Derwinski, 3 Vet. App. 269, 272 (1992).  

As was discussed above, the veteran's medical records since 
1989 have not included confirmed evidence of an active 
duodenal ulcer.  For that reason the Board has determined 
that the veteran's ulcer disease is not responsible for his 
unemployment.

A total rating based on individual unemployability due to 
service connected disability is not warranted.  


ORDER

An increased rating for duodenal ulcer disease is denied.  

A total rating based on individual unemployability due to 
service-connected disability is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 15 -


- 1 -


